Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
The misbehavior report and testimony of its author detailing petitioner’s admission that he participated in a fight with other inmates provides substantial evidence to support the determination which found him guilty of fighting (see, Matter of Faulkner v Goord, 245 AD2d 935; Matter of Emmons v Selsky, 238 AD2d 651). Petitioner’s denial of having made the admission raised a credibility issue for the Hearing Officer to resolve (see, Matter of Lunney v Selsky, 262 AD2d 835), as did the testimony of the inmate witnesses supporting petitioner’s version of the incident (see, Matter of Carini v Mann, 237 AD2d 761). The fact that the Hearing Officer resolved these credibility issues against petitioner does not demonstrate bias, (see, Matter of Amaker v Senkowski, 271 AD2d 772, Iv denied 95 NY2d 760). There is no basis to disturb the determination and, therefore, it must be confirmed.
Mercure, J. P., Crew III, Peters, Mugglin and Lahtinen, JJ., *656concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.